                                                                                                                                                    i
AO 245B (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                 Page 1 of!   \/


                                               UNITED STATES DISTRICT COURT
                                                     SOUTHERN DISTRICT OF CALIFORNIA

                           United States of America                            JUDGMENT IN A CRIMINAL CASE
                                               V.                              (For Offenses Committed On or After November I, 1987)


                          Roberto Romero-De La Cruz                            Case Number: 3: 19-mj-23630

                                                                               James Michael Chavez
                                                                               Defendant's Attorney


REGISTRATION NO. 88796298
THE DEFENDANT:
 ~ pleaded guilty to count(s) _l_of_C_om--"--pl_am_·_t_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

 •   was found guilty to count(s)
     after a plea of not guilty.
     Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section                               Nature of Offense                                                 Count Number(s)
8:1315                                        ILLEGAL ENTRY (Misdemeanor)                                        I
 D The defendant has been found not guilty on count(s)
                                         ---~---------------
 •   Count(s)
                          ------------------
                                             dismissed on the motion of the United States.

                                            IMPRISONMENT
       The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

                                         •    TIME SERVED                                                            days

 ~ Assessment: $10 WAIVED           IZI Fine: WAIVED
IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant's possession at the time of arrest upon their deportation or removal.
D Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


     IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

                                                                            Thursday, September 12, 2019
                                                                            Date of Imposition of Sentence

              ....-
                      /       ,,../5
                                       .,.7

Received ~
             --~-----~
                      ='\:-
             DUSM
                                                                            HONORABLE RICHARD L. PUGLISI
                                                                            UNITED STATES MAGISTRATE JUDGE



Clerk's Office Copy                                                                                                         3: 19-mj-23630
